Citation Nr: 0126422	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  95-40 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck, shoulders and back.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to arthritis of the neck, shoulders and 
back.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 1994, the RO 
denied service connection for hearing loss, hypertension, 
residuals of a fracture of the nose and for arthritis of the 
neck, shoulder and back.  The veteran perfected appeals with 
these denials of service connection.  By decision dated in 
February 1998, the Board denied service connection for 
hearing loss and for residuals of a fracture of the nose.  
The only issues currently on appeal are those set out on the 
title page.  

The issues on appeal were originally before the Board in 
February 1998 at which time they were remanded for additional 
evidentiary development.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence  needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A § 5103A 
(West  Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(West Supp. 2001)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The last supplemental statement of the case pertaining to the 
issues on appeal was issued in May 1998.  Subsequent to that, 
additional pertinent evidence has been associated with the 
claims file.  The Board in particular notes that a June 1998 
letter from a chiropractor was received which includes an 
opinion linking current symptomatology to alleged in-service 
injuries.  This evidence was not considered by the RO, nor 
has it been included in a supplemental statement of the case.  
The veteran has not waived such consideration.  The case is, 
therefore, being remanded for consideration of the newly 
submitted evidence and the issuance of a supplemental 
statement of the case.  38 C.F.R. § 19.31 (2001).  

Accordingly, the issues on appeal are remanded for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with the VCAA, request that 
the appellant supply the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records pertinent 
to these claims.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under VCAA.    

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC) discussing the evidence 
submitted subsequent to the last 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




